DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   12/08/2020. 
Claims 1-21 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. Applicant asserts on pages 7-8 that Ekkizogloy does not teach the claim limitations of receiving a voice signal via a microphone and separate and output a speech signal of each talker from the voice signal. Applicant further asserts that, as per the specifications, the claim is intended to recite that a single microphone captures a single voice signal that is a mixture of speech signals from a plurality of talkers, where the signal is then separated into respective speech signals. The Examiner notes on page 7, line 1, that Applicant refers to the amended claim 1, however, there are no amendments to the present claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “obtains the speech signals simultaneously In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner, therefore, respectfully disagrees with the applicants assertion regarding the teachings of Ekkizogloy, as the reference teaches that a single microphone from a microphone array can capture the speech of multiple car passengers, and the output from the other microphones in the array are used to isolate the speech of specific passengers (see [0029], [0034]).
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekkizogloy et al. (US PG Pub No. 2018/0332389), hereinafter Ekkizogloy.

Regarding claim 1, Ekkizogloy teaches 
A voice command processing system, the system comprising ([0027] a system to detect and isolate audio in a vehicle):
a vehicle terminal configured to ([0030] a media-rich automotive infotainment system):
receive a voice signal via a microphone ([0035:4-5], [0042:1-10] the system includes two or more microphones, which can receive input from audio sources such as commands from a driver or passengers, i.e. receive a voice signal); and
 separate and output a speech signal of each talker from the voice signal ([0029], [0034], [0042] the logic can isolate audio sources, such as separate audio from a driver and passengers, i.e. separate a speech signal of each talker from the voice signal, and route the isolated audio source to an appropriate location, i.e. output); and
a server configured to ([0048:7-12], [0049:8-17] communication can be used to connect the system to the cloud, which can include networked computing devices containing logic):
recognize a command for each talker by performing speech recognition of the speech signal of each talker ([0047:12-27] a voice command may be recognized in the audio data for each audio source, i.e. for each talker, through voice recognition techniques on data from each source, i.e. performing speech recognition of the speech signal of each talker);
analyze an intention of the command for each talker ([0047:12-27] the intended destination, i.e. intention of the command, of each audio source, i.e. each talker, is determined, i.e. analyze); and
transfer, to the vehicle terminal, an analysis result, wherein the vehicle terminal is configured to perform an operation corresponding to the command for each talker based on the analysis result ([0047:12-27], [0055], [0056:15-27] logic detects and interprets the command, i.e. analysis results, and sends the data, i.e. transfer, to the appropriate part of the infotainment system or vehicle control, i.e. vehicle terminal, where the function of the vehicle may be controlled, i.e. configured to perform an operation corresponding to the command, based on the voice data from each source, i.e. for each talker).  

Regarding claim 2, Ekkizogloy teaches claim 1, and further teaches
analyze the voice signal ([0040:1-3] logic can analyze the audio data received from the microphones, i.e. voice signal);
estimate the number of talkers ([0042:1-12] logic can isolate and filter audio sources, recognizing multiple sources based on location, i.e. estimate the number of talkers); and
determine whether multiple talkers are present ([0042:1-12] multiple audio sources can be recognized by the logic, i.e. determine whether multiple talkers are present).  

Regarding claim 3, Ekkizogloy teaches claim 2, and further teaches
when the estimated number of talkers is greater than or equal to two, determine that the multiple talkers are present ([0040:1-6], [0042:1-12], [0044:1-11] logic can recognize more than one audio source, i.e. estimated number of talkers is greater than or equal to two, which can result in competing instructions from a driver and passengers, i.e. multiple talkers are present); and
 separate the speech signal of each talker from the voice signal ([0040:1-6], [0042:1-12] logic can isolate and filter the audio data, i.e. separate…from the voice signal, for each audio source, i.e. speech signal of each talker).  

Regarding claim 4, Ekkizogloy teaches claim 1, and further teaches
transmit, to the server, status information stored in a memory when the speech recognition is performed ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, whether or not two commands involve competing instructions, and if an audio source has priority, i.e. status information, which can be information transferred to the cloud, i.e. transmit, to the server, where user priority can be stored in a database, i.e. stored in a memory).  



wherein the status information comprises an executable command for each function, a command capable of being processed simultaneously, and an execution priority for each command ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, i.e. an executable command for each function, whether or not two commands involve competing instructions, i.e. a command capable of being processed simultaneously, and if an audio source has priority, i.e. execution priority for each command).  

Regarding claim 6, Ekkizogloy teaches claim 4, and further teaches
analyze the intention of the command for each talker using the status information ([0045:1-10, 14-22] the voice data, i.e. for each talker, can be analyzed and associated with a user profile and settings, i.e. using the status information, and applied to commands by a user at a later date, i.e. analyze the intention of the command).  

Regarding claim 7, Ekkizogloy teaches claim 1, and further teaches
determine a validity for the command for each talker based on the analysis result ([0047:12-27] a command may be recognized, i.e. analysis result, as intended for the GPS, or may be identified as not intended for any aspect of the vehicle infotainment or control, i.e. determine a validity for the command for each talker); and
select a valid command ([0047:12-27] commands intended for vehicle infotainment or control, i.e. valid command, are routed to the appropriate system, i.e. select).  

Regarding claim 10, Ekkizogloy teaches claim 1, and further teaches
receive, from the vehicle terminal, the voice signal ([0049:8-21] the vehicle, from the microphones, i.e. vehicle terminal, may receive audio data, i.e. voice signal, which is sent to the cloud for further processing, i.e. receive); and
 separate the voice signal into the speech signal of each talker ([0047:1-5] the logic can isolate, i.e. separate…into the speech signal of each talker, and route each audio source, i.e. voice signal).  

Regarding claim 11, Ekkizogloy teaches
A vehicle terminal comprising ([0030] a media-rich automotive infotainment system):
a communication device configured to communicate with a server (Fig. 9, [0048:7-12], [0057:8-11] communication capabilities in a communications subsystem, i.e. communication device, can be used to connect the system to the cloud, i.e. communicate with a server);
a microphone installed in a vehicle and configured to receive a voice signal (Fig. 4, [0035:4-5], [0042:1-10] the system includes two or more microphones in a vehicle, i.e. installed in a vehicle, which can receive input from audio sources such as commands from a driver or passengers, i.e. receive a voice signal); and
a processor configured to ([0046:1-7] the system has processors):
separate the voice signal into a speech signal of each talker ([0029], [0034], [0042] the logic can isolate audio sources, such as separate audio from a driver and passengers, i.e. separate the voice signal into a speech signal of each talker);
transmit, to the server, the voice signal of each talker ([0047:1-4], [0049:8-15] audio data including the isolated audio source data, i.e. voice signal of each talker, can be transferred to the cloud, i.e. transmit, to the server);
receive, from the server, an analysis result that analyzes an intention of the speech signal of each talker ([0047:12-27], [0049], [0055], [0056:15-27] logic, which can be located in the cloud, i.e. server, detects and interprets the command, i.e. analysis results, and sends the data, i.e. transfer, to the appropriate part of the infotainment system or vehicle control, i.e. vehicle terminal, where the function of the vehicle may be controlled based on the analysis of the voice data from each source, i.e. intention of the speech signal of each talker); and
process a command for each talker based on the analysis result ([0047:12-27] command voice data is routed to the intended destination, i.e. based on the analysis result, where the function of the vehicle may be controlled, i.e. process a command, based on the voice data from each source, i.e. for each talker).  

Regarding claim 12, Ekkizogloy teaches 
A method for processing a voice command ([0004:1-4] a computer-implemented method), the method comprising:
receiving, by a vehicle terminal, a voice signal via a microphone ([0035:4-5], [0042:1-10] the system, i.e. vehicle terminal, includes two or more microphones, which can receive input from audio sources such as commands from a driver or passengers, i.e. receive a voice signal);
separating, by the vehicle terminal, the voice signal into a speech signal of each talker ([0029], [0034], [0042] the logic of the system, i.e. vehicle terminal, can isolate audio sources, such as separate audio from a driver and passengers, i.e. separate a speech signal of each talker from the voice signal, and route the isolated audio source to an appropriate location, i.e. output);
transmitting, by the vehicle terminal, the speech signal of 33Attorney Docket No: 15438-885each talker to a server ([0047:1-4], [0049:8-15] audio data including the isolated audio source data, i.e. speech signal of each talker, can be transferred to the cloud, i.e. transmitting…to the server, from the vehicle system, i.e. vehicle terminal);
recognizing, by the server, a command for each talker by performing a speech recognition of the speech signal of each talker ([0047:12-27], [0048:7-12], [0049:8-17] a voice command may be recognized in the audio data for each audio source, i.e. for each talker, through voice recognition techniques on data from each source, i.e. performing speech recognition of the speech signal of each talker, where the logic performing the process is located in the cloud, i.e. by the server);
analyzing, by the server, an intention of the command for each talker ([0047:12-27], [0048:7-12], [0049:8-17] the intended destination, i.e. intention of the command, of each audio source, i.e. each talker, is determined, i.e. analyze, where the logic performing the process is located in the cloud, i.e. by the server);
transmitting, by the server, an analysis result to the vehicle terminal ([0047:12-27], [0048:8-11], [0055], [0056:15-27] logic, which can be located in the cloud, i.e. server, detects and interprets the command, i.e. analysis result, and sends the data, i.e. transmitting, to the appropriate part of the infotainment system or vehicle control, i.e. vehicle terminal, where the function of the vehicle may be controlled based on the analysis of the voice data from each source); and
 performing, by the vehicle terminal, an operation corresponding to the command for each talker based on the analysis result ([0047:12-27] command voice data is routed to the intended destination, i.e. based on the analysis result, where the function of the vehicle may be controlled, i.e. performing…an operation, by the infotainment system, i.e. vehicle terminal, based on the voice data from each source, i.e. corresponding to the command for each talker).  

Regarding claim 14, Ekkizogloy teaches claim 12, and further teaches
analyzing, by the vehicle terminal, the voice signal to estimate the number of talkers ([0040:1-3], [0042:1-12], [0048:1-4] logic of the system, i.e. vehicle terminal, can analyze the audio data received from the microphones, i.e. voice signal, to isolate and filter audio sources, recognizing multiple sources based on location, i.e. estimate the number of talkers);
determining, by the vehicle terminal, whether multiple 34Attorney Docket No: 15438-885 talkers are present based on the estimated number of talkers ([0042:1-12] multiple audio sources can be recognized, i.e. determining…whether multiple talkers are present, by the logic, i.e. ; and
 separating, by the vehicle terminal, the speech signal of each talker from the voice signal based on the estimated number of talkers when the multiple talkers are present ([0040:1-6], [0042:1-12] logic of the system, i.e. vehicle terminal, can isolate and filter the audio data, i.e. separate…from the voice signal, for each audio source, i.e. speech signal of each talker, using the location of each audio source, i.e. based on the estimated number of talkers).  

Regarding claim 19, Ekkizogloy teaches claim 12, and further teaches 
determining, by the vehicle terminal, a validity for the command for each talker based on the analysis result ([0047:12-27], [0048] a command may be recognized, i.e. analysis result, by the logic, i.e. vehicle terminal, as intended for the GPS, or may be identified as not intended for any aspect of the vehicle infotainment or control, i.e. determine a validity for the command for each talker; and
 selecting, by the vehicle terminal, a valid command ([0047:12-27], [0048] commands intended for vehicle infotainment or control, i.e. valid command, are routed by the logic, i.e. selecting, by the vehicle terminal, to the appropriate system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy, in view of Holdren et al. (U.S. PG Pub No. 2015/0110287), hereinafter Holdren.

Regarding claims 8 and 20, Ekkizogloy teaches claims 7 and 19.
While Ekkizogloy provides the prioritization of commands based on driver versus passenger status or user profile designations, Ekkizogloy does not specifically teach prioritizing a task based on the type of task, and thus does not teach
wherein the vehicle terminal is configured to:
classify the selected valid command into a domain; and
determine an execution order depending on a priority in the classified domain.  
Holdren, however, teaches wherein the vehicle terminal is configured to ([0017:1-8] an onboard computer system, i.e. vehicle terminal):
classify the selected valid command into a domain ([0032], [0035] specific tasks are identified, i.e. selected valid command, by a system, i.e. vehicle terminal, and associated with data stored in a precedence table that designates the priority of specific tasks, such as a high-priority or emergency task, i.e. classify…into a domain); and
 determine an execution order depending on a priority in the classified domain ([0032] system, i.e. vehicle terminal, ensures the task associated with the highest level of priority, i.e. depending on a priority in the classified domain, is .  
Ekkizogloy and Holdren are analogous art because they are from a similar field of endeavor in processing voice commands in vehicles. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prioritization of commands teachings of Ekkizogloy with prioritization based on task type as taught by Holdren. The motivation to do so would have been to achieve a predictable result of setting the priority and processing of tasks based on level of importance (Holdren [0032]).

	Regarding claims 9 and 21, Ekkizogloy in view of Holdren teaches claims 8 and 20, and Holdren further teaches
execute the selected valid command depending on the priority in the classified domain ([0032:14-17] once all tasks have been assigned a priority, i.e. depending on the priority in the classified domain, the system, i.e. vehicle terminal, processes each task accordingly, i.e. execute the selected valid command).  

Claim(s) 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy, in view of Friedman et al. (U.S. PG Pub No. 2019/0237067), hereinafter Friedman.





While Ekkizogloy provides the recognition of audio input through microphones, Ekkizogloy does not specifically teach the use of one microphone, and thus does not teach
detecting, by the vehicle terminal, one voice signal that combines voice commands uttered by multiple talkers via a single microphone installed in a vehicle.  
Friedman, however, teaches detecting, by the vehicle terminal, one voice signal that combines voice commands uttered by multiple talkers via a single microphone installed in a vehicle ([0043], [0048-9] a beamforming microphone, i.e. a single microphone installed in a vehicle, may produce microphone data of multiple overlapping verbal commands, i.e. detecting…one voice signal that combines voice commands uttered by multiple talkers, for a voice command activation module of a vehicle control unit, i.e. vehicle terminal).  
Ekkizogloy and Friedman are analogous art because they are from a similar field of endeavor in processing voice commands in vehicles. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input through multiple microphones teachings of Ekkizogloy with the use of only one microphone as taught by Friedman. The motivation to do so would have been to achieve a predictable result of receiving audio data from vehicle cabin zones to produce microphone output data (Friedman [0048]).



While Ekkizogloy provides the recognition of input audio, Ekkizogloy does not specifically teach the use of a button or wake word to initiate speech recognition processing, and thus does not teach
performing, by the vehicle terminal, a speech recognition when manipulation of a button to which a speech recognition execution command is assigned in a vehicle is detected or when an utterance of a preset wakeup keyword is detected.  
Friedman, however, teaches performing, by the vehicle terminal, a speech recognition when manipulation of a button to which a speech recognition execution command is assigned in a vehicle is detected or when an utterance of a preset wakeup keyword is detected (Fig. 6, [0014], [0053-4] when microphone data includes wake-up-word data, voice command recognition, i.e. speech recognition, occurs by the voice command control unit, i.e. performing, by the vehicle terminal).  
Ekkizogloy and Friedman are analogous art because they are from a similar field of endeavor in processing voice commands in vehicles. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of audio input teachings of Ekkizogloy with the use of wake-up-word data to initiate processing as taught by Friedman. The motivation to do so would have been to achieve a predictable result of allowing multiple vehicle passengers to initiate a voice command without a delay (Friedman [0053]).


transmitting, by the vehicle terminal, status information stored in a memory to the server when the speech recognition is performed ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, whether or not two commands involve competing instructions, and if an audio source has priority, i.e. status information, which can be information transferred to the cloud, i.e. transmitting, by the vehicle terminal, where user priority can be stored in a database, i.e. stored in a memory).  

Regarding claim 17, Ekkizogloy in view of Friedman teaches claim 16, and Ekkizogloy further teaches 
wherein the status information comprises an executable command for each function, a command capable of being processed simultaneously, and an execution priority for each command ([0044], [0048-0049:11] the logic can identify information including interpretation of a command, i.e. an executable command for each function, whether or not two commands involve competing instructions, i.e. a command capable of being processed simultaneously, and if an audio source has priority, i.e. execution priority for each command).  




analyzing, by the server, the intention of the command for each talker using the status information ([0045:1-10, 14-22], [0049:8-11] the voice data, i.e. for each talker, can be analyzed by the logic located in the cloud, i.e. server, and associated with a user profile and settings, i.e. using the status information, and applied to commands by a user at a later date, i.e. analyze the intention of the command).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/16/2021